

Exhibit 10.5


UNUM GROUP
CHANGE IN CONTROL SEVERANCE AGREEMENT
AGREEMENT by and between Unum Group, a Delaware corporation having its principal
executive offices in Chattanooga, Tennessee (the “Company”), and [Executive’s
Name] (the “Executive”), dated this [Day] day of [Month and Year].


The Company has determined that it is in the best interests of its shareholders
to provide the Company with continuity of management, including the continued
dedication of the Executive. Therefore, in order to accomplish these objectives,
the Executive and the Company desire to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.Effective Date. The “Effective Date” shall mean [Effective Date], provided the
Executive is employed by the Company on such date.


2.Term of Agreement. The Company agrees that the initial term (the “Initial
Term”) of this Agreement shall commence on the Effective Date and end on the
eighteen month anniversary of the Effective Date. Beginning on the eighteen
month anniversary of the Effective Date, the Initial Term shall be automatically
extended for consecutive one year terms (each, a “Renewal Term”) unless either
the Company or the Executive shall give the other party written notice not less
than 90 days prior to the end of the Initial Term or the current Renewal Term,
as the case may be, that the Agreement shall not be extended after the last day
of such Initial Term or Renewal Term.


3.Termination of Employment.


(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death. If the Company determines in good faith that the
Disability of the Executive has occurred (pursuant to the definition of
Disability set forth below), it may give to the Executive written notice in
accordance with Section 10(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full time basis for 180 business days during any
consecutive twelve-month period as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.


(b)Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean:


(i)the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer of the Company (“CEO”) which specifically identifies
the manner in which the CEO believes that the Executive has not substantially
performed the Executive’s duties, or


(ii)the willful engaging by the Executive in illegal conduct (as determined by
the Company after due inquiry) or gross misconduct which is demonstrably
injurious to the Company's business, customer relations or reputation, or


(iii)the Executive’s conviction of, or guilty or nolo contendere plea to, a
felony.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done or omitted to be done
by the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act or failure
to act based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of the Company (the “Board”) or upon the instructions of the
CEO or based upon the advice of counsel for the Company shall be conclusively
presumed to be done or omitted to be done by the Executive in good faith and in
the best interests of the Company. The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive written notice signed by the CEO of the Company of an
event constituting Cause within 90 days of the Company’s knowledge of its
existence.




    

--------------------------------------------------------------------------------



(c)Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason (as defined below). In order to invoke a termination for Good
Reason, the Executive shall provide written notice to the Company of one or more
of the conditions described in clauses (i) through (vii) below within 90 days
following the Executive’s knowledge of the initial existence of such condition,
specifying in reasonable detail the conditions constituting Good Reason, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
Cure Period, the Executive’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) must
occur, if at all, within two years following a Change in Control in order for
such termination as a result of such condition to constitute a termination for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean:


(i)    the assignment to the Executive of any duties materially inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a material diminution in the Executive’s authority,
duties or responsibilities, or the budget over which the Executive retains
authority, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith;


(ii)    a material reduction in the Executive’s annual base salary or annual
target bonus as in effect prior to a Change in Control (as defined below);


(iii)    the failure of the Company to (A) continue in effect any material
employee benefit plan, compensation plan, welfare benefit plan or fringe benefit
plan in which the Executive is participating immediately prior to a Change in
Control or the taking of any action by the Company which would materially and
adversely affect the Executive's participation in or materially reduce the
Executive's benefits under any such plan, unless the Executive is permitted to
participate in other plans providing the Executive with materially equivalent
benefits in the aggregate (at materially equivalent cost with respect to welfare
benefit plans), or (B) provide the Executive with paid vacation materially
similar to that provided by the most favorable vacation policies of the Company
as in effect for the Executive immediately prior to a Change in Control,
including the crediting of all service for which the Executive had been credited
under such vacation policies prior to the Change in Control;


(iv)    any material failure by the Company to comply with and satisfy Section
9(c) of this Agreement;


(v)    any required relocation of the Executive following a Change in Control of
more than 50 miles from the Executive’s principal business office as of
immediately prior to the Effective Date;


(vi)    any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Executive provides services to the
Company; or


(vii)    any material diminution in the authority, duties, or responsibilities
of those to whom the Executive is required to report.


(d)Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any one of the following events:


(i)    during any period of 2 consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in Rule
14a‑12(c) under the Securities Exchange Act of 1934 (the “Act”)) (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is defined in Section 3(a)(9) of the
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Act) other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director;


(ii)    any person is or becomes a “beneficial owner” (as defined in Rule 13d‑3
under the Act), directly or indirectly, of securities of the Company
representing 20% (30% with respect to deferred compensation subject to Section
409A of the Code) or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the


2

--------------------------------------------------------------------------------



election of the Board (the “Company Voting Securities”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change in
Control of the Company by virtue of any of the following acquisitions: (A) by
the Company of any subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (C) by an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) a transaction (other than one described in paragraph
(iii) below) in which Company Voting Securities are acquired from the Company,
if a majority of the Incumbent Directors approve a resolution providing
expressly that the acquisition pursuant to this clause (E) does not constitute a
Change in Control of the Company under this paragraph (ii);


(iii)    the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner, directly or indirectly, of 20% (30% with
respect to deferred compensation subject to Section 409A of the Code) or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale which satisfies all of the criteria specified in
clauses (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or


(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% (30% with respect to deferred compensation subject to Section 409A of
the Code) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.


(e)Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 10(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.


(f)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for Disability, or by the
Executive, the date of receipt of the Notice of Termination or any later date
specified therein, as being the employment termination date and occurring within
30 days of such notice, provided that the Company may elect to place the
Executive on paid leave for all or any part of such up-to-30-day period or
accelerate the Date of Termination or (ii) if the Executive’s employment is
terminated by reason of death or Disability, the date of death of the Executive
or the Disability Effective Date, as the case may be; provided, however, that in
no event shall the Executive's Date of


3

--------------------------------------------------------------------------------



Termination be deemed to have occurred before the Executive experiences a
"separation from service" (within the meaning of Section 409A of the Code).


4.
Obligations of the Company upon Termination.



(a)    Good Reason; Other Than for Cause, Death or Disability. If, within two
years following a Change in Control, the Company shall terminate the Executive’s
employment other than for Cause, Disability or death, or the Executive shall
terminate employment for Good Reason, this Agreement shall terminate without
further obligation to the Executive other than as follows:


(i)    the Company shall pay to the Executive in a lump sum in cash within 60
days after the Date of Termination, subject to the Executive’s execution and
nonrevocation within 28 days (or 52 days, as applicable law may require) after
the Date of Termination of the general release described in Section 11:


(A)the product of 2 times the sum of (x) the Executive’s annual bonus, including
any deferred amounts (based upon the higher of (1) the Executive’s target bonus
for the fiscal year in which the Change in Control occurs (or, if the
Executive’s target bonus for such period has not been established at the time of
the Change in Control, the Executive’s target bonus for the fiscal year prior to
the fiscal year in which the Change in Control occurs) and (2) the bonus the
Executive received for the fiscal year immediately preceding the fiscal year in
which the Change in Control occurs), and (y) the Executive’s annual base salary
(based upon the higher of (i) the Executive’s annual base salary as of the Date
of Termination or (ii) the highest annual base salary rate at which the
Executive was compensated during the 12-month period prior to the Change in
Control); and


(B)the sum of (x) the Executive’s annual base salary through the Date of
Termination to the extent not theretofore paid or deferred pursuant to an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code, and (y) the product of (1) the Executive’s annual
bonus for the fiscal year in which the Change in Control occurred, assuming that
the Executive achieved the Executive’s target (or, if the Executive’s target
bonus for such period has not been established at the time of the Change in
Control, the Executive’s target bonus for the fiscal year prior to the fiscal
year in which the Change in Control occurs) and (2) a fraction, the numerator of
which is the number of days in the fiscal year in which the Date of Termination
occurred through the Date of Termination and the denominator of which is 365
(the sum of the amounts described in clauses (x) and (y) shall be hereinafter
referred to as the “Accrued Obligations”).


(ii)    the Company shall continue to provide, for a period of 2 years following
the Executive’s Date of Termination, the Executive (and the Executive’s
dependents, if applicable) with the same level of medical, dental, disability
and life insurance benefits upon substantially the same terms and conditions
(including contributions required by the Executive for such benefits) as existed
immediately prior to the Executive’s Date of Termination (or, if more favorable
to the Executive, as such benefits and terms and conditions existed immediately
prior to the Change in Control); provided that, if the Executive cannot continue
to participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on the same after-tax basis as if continued
participation had been permitted; provided, however, that the medical and dental
benefits provided pursuant to this paragraph shall be provided in such a manner
that such benefits (and the costs and premiums thereof) are excluded from the
Executive’s income for federal income tax purposes and, if the Company
reasonably determines that providing continued coverage under one or more of its
benefit plans could be taxable to the Executive, the Company may provide such
benefits at the level required hereby through the purchase of individual
insurance coverage. Notwithstanding the foregoing, (x) if and to the extent
required to avoid the imposition of taxes and penalties under Section 409A of
the Code, the Executive will pay the entire cost of such coverage for the first
6 months after the Date of Termination and the Company will reimburse the
Executive for the Company’s share of such costs, determined pursuant to this
paragraph, on the six-month anniversary of the Executive’s “separation from
service” as defined under Section 409A of the Code, and (y) in the event the
Executive becomes reemployed with another employer and becomes eligible to
receive welfare benefits from such employer, the welfare benefits described
herein shall be secondary to such benefits during the period of the Executive’s
eligibility, but only to the extent that the Company reimburses the Executive
for any increased cost and provides any additional benefits necessary to give
the Executive the benefits provided hereunder; provided, however, that such
reimbursements shall be provided only in such a manner that such reimbursements
are excluded from the Executive’s income for federal income tax purposes. To the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits pursuant to this Agreement is subject to Section 409A of the Code, (i)
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided hereunder during any one calendar year shall not affect the amount
of such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year (provided, however, that the foregoing
shall not apply to any limit on the amount of any expenses incurred by the
Executive that may be reimbursed or paid under the terms of the Company’s
medical plan, if such limit is imposed on all similarly situated participants in
such plan); (ii) all such expenses eligible for reimbursement hereunder shall be
paid to the Executive as soon as administratively practicable after any


4

--------------------------------------------------------------------------------



documentation required for reimbursement for such expenses has been submitted,
but in any event by no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred; and (iii) the Executive’s
right to receive any such reimbursements or in-kind benefits shall not be
subject to liquidation or exchange for any other benefit.


(iii)    the Executive’s stock options, restricted stock awards and other equity
based awards (“Equity Awards”) shall vest and be exercisable as provided in, and
subject to the terms of, their applicable agreements and applicable Company plan
or policy.


(iv)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).


(v)    the Company shall provide individual outplacement services to the
Executive in accordance with the practices and policies of the Company in effect
immediately prior to the Change in Control.


Notwithstanding anything in this Agreement to the contrary, if (i) the
Executive’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Good Reason or without Cause termination if they
had occurred following a Change in Control; or (ii) the Executive reasonably
demonstrates that such termination (or Good Reason event) was in anticipation
of, in connection with, or was at the request of a third party who had indicated
an intention or taken steps reasonably calculated to effect a Change in Control
and a Change in Control involving such third party (or a party competing with
such third party to effectuate a Change in Control) does occur, then for
purposes of this Agreement, the Executive shall be treated as if the Date of
Termination had occurred upon the date of the Change in Control (but, for the
avoidance of doubt, any other severance benefits payable to the Executive shall
offset the amounts payable hereunder in a manner compliant with Section 409A of
the Code).


(b)    Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability, this Agreement shall terminate
without further obligations to the Executive’s legal representatives or to the
Executive, as the case may be, under this Agreement, other than for payment of
the Accrued Obligations and the timely payment or provision of the Other
Benefits. In addition, the Executive’s stock options, restricted stock awards
and other equity based awards shall vest and be exercisable as provided in, and
subject to the terms of, their applicable agreements and applicable Company plan
or policy. The Accrued Obligations shall be paid to the Executive, the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.


(c)    Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay to the Executive (i) the Executive’s annual
base salary through the Date of Termination to the extent theretofore unpaid and
(ii) the Other Benefits.


5.
Limitation on Payments Under Certain Circumstances.



(a)    Anything in this Agreement to the contrary notwithstanding, in the event
the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject the Executive to the excise tax under
Section 4999 of the Code (the “Excise Tax”), the Accounting Firm shall determine
whether to reduce any of the Payments paid or payable pursuant to this Agreement
(the “Agreement Payments”) so that the Parachute Value (as defined below) of all
Payments, in the aggregate, equals the Safe Harbor Amount (as defined below).
The Agreement Payments shall be so reduced only if the Accounting Firm
determines that the Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Agreement Payments were so reduced.
If the Accounting Firm determines that the Executive would not have a greater
Net After-Tax Receipt (as defined below) of aggregate Payments if the Agreement
Payments were so reduced, the Executive shall receive all Agreement Payments to
which the Executive is entitled hereunder.


(b)    If the Accounting Firm determines that aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 5 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than 15 business days following the Date of
Termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits under the following sections in
the following order: (i) first, any Payments


5

--------------------------------------------------------------------------------



under Section 4(a)(i)(A); (ii) second, any other cash Payments that would be
made upon a termination of the Executive’s employment, beginning with payments
that would be made last in time; (iii) third, all rights to payments, vesting or
benefits in connection with any Equity Awards that are performance-based vesting
awards; (iv) fourth, all rights to payments, vesting or benefits in connection
with any Equity Awards that are time-based vesting awards; and (v) fifth, all
rights to any other payments or benefits shall be reduced, beginning with
payments or benefits that would be received last in time. All fees and expenses
of the Accounting Firm shall be borne solely by the Company.


(c)    As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Safe Harbor Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made, the
Executive shall pay promptly (and in no event later than 60 days following the
date on which the Overpayment is determined) pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent such payment would
not either reduce the amount on which the Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.


(d)    To the extent requested by the Executive, the Company shall cooperate
with the Executive in good faith in valuing, and the Accounting Firm shall take
into account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant,
including that set forth in Section 8 of this Agreement) before, on or after the
date of a change in ownership or control of the Company (within the meaning of
Q&A-2(b) of the final regulations under Section 280G of the Code), such that
payments in respect of such services may be considered reasonable compensation
within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the final regulations
under Section 280G of the Code in accordance with Q&A-5(a) of the final
regulations under Section 280G of the Code.


(e)    Definitions. The following terms shall have the following meanings for
purposes of this Section 5:
(i)    “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is selected by the Company for purposes of making the
applicable determinations hereunder and is reasonably acceptable to the
Executive, which firm shall not, without the Executive’s consent, be a firm
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control.


(ii)    “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).


(iii)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.


(iv)    “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.


(v)    “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.




6

--------------------------------------------------------------------------------



6.Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Section 10(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement; provided that the
Executive shall not be eligible for severance benefits under any other program
or policy of the Company.


7.Full Settlement. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment (other than pursuant to any
clawback or recoupment policy approved by the Human Capital Committee of the
Board and applicable to executive officers generally), defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred (within 10 days following the Company’s receipt of an invoice from
the Executive), to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any claim (regardless of
the outcome thereof) pursued or defended against in good faith by the Executive
that is initiated by the Executive or a third party on or before the seventh
(7th) anniversary of the Change in Control regarding the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement) from and
after a Change in Control, plus in each case interest on any delayed payment at
the applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.
In order to comply with Section 409A of the Code, in no event shall the payments
by the Company under this Section 7 be made later than the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred; provided, that the Executive shall have submitted an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred. The
amount of such legal fees and expenses that the Company is obligated to pay in
any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and the Executive’s
right to have the Company pay such legal fees and expenses may not be liquidated
or exchanged for any other benefit.


8.Confidential Information, Non-Competition, Non-Solicitation, and
Non-Disparagement.


(a)    The Executive hereby acknowledges that during the course of employment or
engagement with the Company the Executive has received and will continue to have
access and exposure to secret and proprietary information, including but not
limited to information about the Company’s or any of its affiliate’s business,
business practices and processes, strategic plans, financial operations,
customers, and prospective customers, the value of which is derived in part from
the fact that the information is not generally known to the public
(“Confidential Information”). The Executive acknowledges that the Confidential
Information is the exclusive property of the Company. The Executive further
acknowledges that the Company and its affiliates have spent significant time,
effort and resources protecting the Confidential Information and that the
Confidential Information has contributed to customer goodwill and is of
significant competitive value to the Company and its affiliates in the
businesses in which they compete, and that the use or disclosure, even if
inadvertent, of the Confidential Information to or for the benefit of a
competitor would cause significant damage to the legitimate business interests
of the Company. Accordingly, in order to protect the legitimate business and
customer goodwill interests of the Company and its affiliates, to protect the
Confidential Information against inappropriate use or disclosure, and in
consideration of the severance benefits described in this Agreement, the
Executive hereby covenants and agrees to comply with the confidentiality,
non-competition, non-solicitation and non-disparagement provisions set forth in
this Section 8(a) (collectively, the “Restrictions”). Except to the extent
expressly provided otherwise below, the Executive agrees to comply with the
Restrictions for the period commencing on the Effective Date and extending
through the date that is 12 months following the Date of Termination (such
period, the “Restricted Period”).


(i)The Executive will use Confidential Information gained during employment or
engagement with the Company or any of its affiliates for the benefit of the
Company only and, without the prior written consent of the Company, shall not,
at any time during the Restricted Period or thereafter, directly or indirectly,
divulge, reveal or communicate any Confidential Information to any person or
entity whatsoever, or use any Confidential Information for the Executive’s own
benefit or for the benefit of others, other than as required by law or legal
process. For purposes of the foregoing, Confidential Information shall not
include information that becomes generally available to the public, other than
as a result of disclosure by the Executive.




7

--------------------------------------------------------------------------------



(ii)The Executive shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, own, manage,
operate, join, control, or participate in the ownership, management, operation
or control of, or be employed by, consult with, render services for, or be
connected in any other manner with, any Competing Business, whether for
compensation or otherwise. For the purposes of this Agreement, a “Competing
Business” shall be any business in the United States which is engaged in the
sale or provision of employee benefits or other products or services of the type
offered by the Company or its affiliates (including without limitation, life,
critical illness, income protection, disability, accident, dental, vision, or
hospital indemnity insurance), unless the Executive’s primary duties and
responsibilities with respect to such business are not related to the
management, operation or provision of such products or services. Notwithstanding
the requirements of this paragraph, the Executive shall not be prohibited from
owning less than 1% of any publicly traded corporation, whether or not such
corporation is deemed to be a Competing Business.


(iii)The Executive shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, either for the
Executive’s own benefit or purpose or for the benefit or purpose of any other
person or entity, solicit, assist, or induce any Covered Employee to terminate
his or her relationship with the Company or its affiliates, or employ, or offer
to employ, call on, or actively interfere with the Company’s or any such
affiliate’s relationship with any Covered Employee, provided that this paragraph
shall not prohibit general solicitations in the form of classified
advertisements or the like in newspapers, on the internet, or in other media.
For purposes of this Agreement, “Covered Employee” means an individual who is an
employee, representative, or officer of the Company or any of its affiliates at
the time of the solicitation, assistance, or inducement.


(iv)The Executive shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, either for the
Executive’s own benefit or purpose or for the benefit or purpose of any other
person or entity, solicit or accept any business from any customers of the
Company or any of its affiliates, or any broker with regard to customers of the
Company or any such affiliate, whom the Executive serviced, solicited or had
contact with while employed or engaged by the Company or any such affiliate.


(v)The Executive shall not, at any time during the Restricted Period, directly
or indirectly, make any statement, oral or written, public or in private, which
is reasonably foreseeable as harming the Company’s or its affiliates’ business
interests or impacts negatively on the Company’s or any such affiliate’s
business reputation or reputation in the community. Nothing in this paragraph
will be construed to prevent the Executive from communicating with or responding
to a request for information from a federal, state, administrative agency or
court.


(b)    Any termination of the Executive’s employment or the termination or
expiration of this Agreement shall have no effect on the continuing operation of
this Section 8.


(c)    The terms and provisions of this Section 8 are intended to be separate
and divisible provisions and if, for any reason, any one or more of them is held
to be invalid or unenforceable, neither the validity nor the enforceability of
any other provision of this Agreement shall thereby be affected. The parties
hereto acknowledge that the potential restrictions on the Executive’s future
employment imposed by this Section 8 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 8 unreasonable
in duration or geographic scope or otherwise, the Executive and the Company
agree that the restrictions and prohibitions contained herein shall be effective
to the fullest extent allowed under applicable law in such jurisdiction.


(d)    The Executive acknowledges and agrees that any breach or threatened
breach of the Restrictions will result in substantial, continuing and
irreparable injury to the Company and/or its affiliates. Therefore, in addition
to any other remedy that may be available to the Company and/or its affiliates,
the Company and/or its affiliates shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of such provisions,
and to specific performance of each of the terms thereof in addition to any
other legal or equitable remedies that the Company or any affiliate may have.
The Executive further agrees that the Executive shall not, in any equity
proceeding relating to the enforcement of the Restrictions, raise the defense
that the Company has an adequate remedy at law.


9.Successors.


(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.




8

--------------------------------------------------------------------------------



(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


10.Miscellaneous.


(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


if to the Executive:


at the Executive’s most recent address on file at the Company; and


if to the Company:


Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: General Counsel,


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


(d)    The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c)(i)-(vii) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.


(f)    From and after the Effective Date, this Agreement shall supersede any
other employment, severance or change of control agreement between the parties
with respect to the subject matter hereof.


11.General Release. All payments under this Agreement to be made in connection
with the Executive’s termination of employment will be conditioned on the
Executive signing a general form of release in the form attached hereto as
Exhibit A, and no payments under this Agreement shall be made unless the
Executive executes and does not revoke, within 28 days (or 52 days, as
applicable law may require) after the Date of Termination, such general form of
release.


9

--------------------------------------------------------------------------------



12.Section 409A. If the Executive is a “specified employee” within the meaning
of Section 409A of the Code at the time of the Executive’s “separation from
service” within the meaning of Section 409A of the Code, then any payment
otherwise required to be made to the Executive under this Agreement on account
of such separation from service, to the extent such payment (after taking in to
account all exclusions applicable to such payment under Section 409A of the
Code) is treated as deferred compensation subject to Section 409A of the Code,
shall not be made until the first business day (or as soon as reasonably
practicable thereafter) after (i) the expiration of six months from the date of
the Executive’s separation from service, or (ii) if earlier, the date of the
Executive’s death (the “Delayed Payment Date”). On the Delayed Payment Date,
there shall be paid to the Executive or, if the Executive has died, to the
Executive’s estate, in a single cash lump sum, an amount equal to the aggregate
amount of the payments delayed pursuant to the preceding sentence
[Signature page follows]


10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 
EXECUTIVE:
 
 
 
 
By:
 
 
Name:
[Executive's Name]
 
Title:
[Executive's Title]
 
 
 
 
COMPANY:
 
 
 
 
Unum Group
 
 
 
 
By:
 
 
Name:
[Authorized Signatory]
 
Title
[Authorized Signatory Title]









11

--------------------------------------------------------------------------------




EXHIBIT A


UNUM GROUP
AGREEMENT AND GENERAL RELEASE


THIS AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made by and between
[Executive’s Name] (“you”) and Unum Group (“Unum”), its predecessors, successors
and assigns. When used herein, Unum shall also include its affiliates, and its
current or former officers, directors, shareholders, agents, attorneys,
representatives, employees, benefit plans and plan fiduciaries and trustees. You
agree that you have executed this Agreement on your own behalf, and on behalf of
any heirs, agents, representatives, successors and assigns that you may have now
or in the future.


1. NON-ADMISSIONS


Unum denies that it has violated any law, constitution, regulation, statute,
ordinance, or any other legal duty existing at common law or otherwise as
regards its relationship with you. It is understood and contemplated that this
Agreement is for the compromise of potential and disputed claims, and that the
consideration provided in this Agreement is not and shall not be construed as an
admission of liability on the part of any party or parties hereby released.


2. CONSIDERATION


In consideration of this Agreement, Unum will provide you with the severance
benefits described in the Change in Control Severance Agreement between you and
Unum (the “CIC Agreement”). You acknowledge that Unum will withhold from amounts
due to you appropriate payroll taxes and will offset against the remainder any
advances, loans, debts, sales deficits or similar amounts you owe Unum or for
which Unum may be held responsible. For any amounts not subject to withholding,
you agree that Unum has made no representation to you concerning tax
consequences of the payments, and you agree that you have not relied on any such
representation. You agree to indemnify and hold harmless Unum from any taxes,
assessments, interest, or penalties that Unum may at any time incur by reason of
demand, suit, or proceeding brought against it for any taxes, interest,
penalties or assessments arising out of this Agreement.


3. GENERAL RELEASE


For and in consideration of the severance benefits to be provided under the CIC
Agreement and the mutual promises, covenants, and agreements made herein by and
between you and Unum, you unconditionally and generally release Unum from each
and every action, claim, right, liability or demand of any kind and nature, and
from any claims which may be derived therefrom, that you had, have, or might
hereafter claim to have against Unum or any current or former employee, agent,
successor or predecessor of Unum at common law, public policy or otherwise,
particularly including, but not by way of limitation, the following: all claims
for personal injury, including claims for emotional distress; any claim arising
under the Age Discrimination in Employment Act of 1967, as amended; Title VII of
the Civil Rights Act of 1991; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Fair Labor Standards Act; the National Labor
Relations Act; Sections 1981 through 1988 of Title 42 of the United States Code;
the Immigration Reform and Control Act; the False Claims Act; the Occupational
Safety and Health Act; the Worker Adjustment and Retraining Notification Act;
the Employment Retirement Income Security Act of 1974 (save for a benefit claim
as provided below); any other federal, state or local law dealing with
discrimination in employment on the basis of sex, race, color, national origin,
religion, disability, age, sexual orientation or any other grounds; any claim
for wrongful discharge or breach of contract; and any other claims based on
tort, whether based on common law, public policy or otherwise. It is your intent
to release all claims of every nature and kind whether known or unknown, accrued
or unaccrued, which you may have against Unum as of the date of the execution of
this Agreement.


It is expressly understood and agreed by you that this Agreement does not
include your vested rights, if any, in the Unum Pension or in the Unum 401(k)
Retirement Plan, any other rights you may have to benefits under Unum’s welfare
benefit plans, or any vested rights you may have under a stock option or long
term incentive plan, or any rights to deferred compensation. Such retirement
plan, welfare plan, stock options or deferred compensation rights survive
unaffected by this release, subject to the laws and plan documents governing
those plans. This Agreement does not include any rights or claims against Unum
or those associated with Unum that you may have which arise after the date you
sign the Agreement, or any claim that you may have to unemployment compensation
or workers’ compensation benefits.




A-1

--------------------------------------------------------------------------------



4. FUTURE LEGAL ACTION


You agree that you will never institute a claim or charge of employment
discrimination with any agency (except as provided below) or sue Unum,
concerning any claim you may have relating to your employment with Unum or the
termination of that employment. You also agree to waive all right to any damages
or other relief.


If you violate this Agreement by suing Unum, you agree that you will pay all
costs and expenses incurred by Unum in defending against the suit, including
reasonable attorneys' fees.


If you violate this Agreement by filing a lawsuit or charge against Unum, you
agree to pay back the entire payment that you received under the CIC Agreement
within 7 days after you file your lawsuit or charge. Such payment should be sent
to the Executive Vice President and General Counsel, Unum Group, 1 Fountain
Square, Chattanooga, TN 37402. If you fail to timely pay back the entire
payment, you hereby agree to dismiss, with prejudice, any such lawsuit or
charge.


This promise does not prevent you from filing an employment discrimination
charge with the EEOC or a state or local fair employment agency or from
cooperating with the EEOC or such an agency in an investigation. However, if you
file such a charge, you agree that you have waived all rights to any money,
damages, attorneys’ fees, costs, right to sue or other relief or remedy in any
such charge.


5. CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION, AND NON-DIPARAGEMENT


You acknowledge that a copy of the CIC Agreement has been provided to you with
this Agreement, and that Section 8 of the CIC Agreement includes covenants with
respect to confidentiality, non-competition, non-solicitation, and
non-disparagement. You hereby reaffirm each of these covenants. Although a
general description of each covenant is set forth below, you acknowledge that
you have reviewed the specific terms of each covenant as set forth in Section 8
of the CIC Agreement and that such specific terms shall apply to you.


1.
Confidentiality. You agree to use confidential information gained during
employment or engagement with Unum for the benefit of Unum only and, without the
prior written consent of Unum, you agree not to divulge, reveal or communicate
any confidential information to anyone, and not to use any confidential
information for your own or anyone else’s benefit, other than as required by law
or legal process.



2.
Non-competition. Without the prior written consent of Unum, you agree not to
own, manage, operate, join, control, or participate in the ownership,
management, operation or control of, or be employed by, consult with, render
services for, or be connected in any manner with, a business in the United
States, whether for compensation or otherwise, which is engaged in the sale or
provision of employee benefits or other products or services of the type offered
by Unum, unless your primary duties and responsibilities with respect to such
business are not related to the management, operation or provision of such
products or services.



3.
Non-solicitation. Without the prior written consent of Unum, you agree not to
solicit, assist or induce employees, representatives, or officers of Unum at the
time of the solicitation, assistance, or inducement to terminate their
relationships with Unum, or employ or offer to employ, call on or actively
interfere with Unum’s relationship with them. In addition, you agree not to
solicit or accept any business from customers of Unum or brokers with respect to
customers of Unum whom you serviced, solicited or had contact while you were
employed with Unum.



4.
Non-Disparagement. You agree not to make any statement, oral or written, public
or in private, which is reasonably foreseeable as harming Unum’s business
interests or impacts negatively on its business reputation or reputation in the
community. Nothing in this provision prohibits you from communicating with or
responding to a request for information from a federal, state, administrative
agency or court.



With the exception of the confidentiality covenant, each of the above covenants
applies from the time of grant until one year following the date of your
termination of employment with Unum. The confidentiality covenant applies until
confidential information is no longer confidential due to public disclosure
other than as a result of disclosure by you.




A-2

--------------------------------------------------------------------------------



You also agree that you have returned all company property including, but not
limited to, books, records, files, computers, and phones.


6. CONSULTATION


By executing this Agreement, you acknowledge that you have been advised to
consult with an attorney in the matter as Unum has recommended, that you have
had ample opportunity to discuss fully with your attorney the terms and the
legal significance of this Agreement, and that you freely enter into this
Agreement.


7. ENTIRE AGREEMENT / MODIFICATIONS


This Agreement, together with the CIC Agreement, contains the entire
understanding between the parties and may not be modified except in writing
signed by all authorized parties to this Agreement. You acknowledge that this
Agreement is executed without any reliance on any statement or representation by
Unum or any agents of Unum concerning the nature and extent of the damages or
legal liability thereof.


8. TERMINATION OF EMPLOYMENT


You agree that your employment with Unum will end on [Date], irrevocably and
forever. Unless otherwise modified by the parties in accordance with Paragraph 7
above, you will not seek re-employment, nor be re-employed. If such a
modification occurs and you are re-employed, you may be required to repay Unum
part or all of the consideration referred to in paragraph 2. Specifically, Unum
shall recapture severance benefits paid under the CIC Agreement, in the event
that you are subsequently rehired by Unum or any of its subsidiaries or
affiliates, by requiring repayment in an amount equal to the severance benefit
payable in respect of that number of weeks equal to the excess of (i) the number
of weeks for which severance benefits were provided to you over (ii) the number
of weeks between the date on which your employment with Unum first terminated
and the date on which you recommenced employment with Unum.


9. [TWENTY-ONE OR FOURTY-FIVE] DAY PERIOD


You understand that you have a period of [21 or 45 days, based on applicable
law] beginning [Date of Participant's Receipt of Agreement] and ending [Date 21
or 45 days, as applicable, from Date of Receipt] to consider this Agreement
before signing it. You further understand that you may use as much of this
[21-day or 45-day, as applicable] period as you wish should you decide to enter
into this Agreement. You may not execute this Agreement prior to your last day
of employment.


10. REVOCATION


You may revoke this Agreement within 7 days of signing it. Revocation can be
made by delivering a written notice of revocation to Unum Group, 1 Fountain
Square, Chattanooga, TN 37402. For revocation to be effective, written notice
must be received by a Human Resources or Legal Department Officer no later than
the close of business on the seventh day after you sign this Agreement. If you
timely and properly revoke this Agreement, then this Agreement will be null and
void, and you will not be eligible to receive severance benefits under the CIC
Agreement. Unless revoked by you, this Agreement shall become effective, valid
and binding on the eighth day after you sign this Agreement.


11. TRIAL DEFENSE / INVESTIGATIONS


It is understood by both parties that if after your termination you are named as
a defendant in a lawsuit concerning any task you performed within the scope of
your employment at Unum, Unum acknowledges its common law duty to defend. You
agree that if you have knowledge of any unlawful conduct on the part of Unum,
you must immediately disclose it to Unum and agree to fully cooperate in any
trial and/or investigation of such matter. You also agree to fully cooperate in
any investigation Unum undertakes into matters occurring during your employment
with Unum.


12. SEVERABILITY


If any clause or provision of this Agreement is found invalid, illegal or
otherwise unenforceable, such finding shall not affect the validity, legality
and enforceability of any other clause or provision or constitute a cause of
action in favor of either party against the other.




A-3

--------------------------------------------------------------------------------



13. CERTAIN EXCEPTIONS


Notwithstanding any provision of this Agreement or the CIC Agreement, this
Agreement shall not affect and expressly excludes any claim relating to: (1)
obligations of Unum under the CIC Agreement; (2) obligations that, in each case,
by their terms are to be performed after the date hereof (including, without
limitation, obligations to you under any equity compensation awards or
agreements or obligations under any pension plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with their
terms); (3) obligations to indemnify you respecting acts or omissions in
connection with your service as a director, officer or employee of Unum or any
affiliate of Unum; (4) obligations with respect to insurance coverage under any
directors’ and officers’ liability insurance policies; (5) your rights to obtain
contribution in the event of the entry of judgment against you as a result of
any act or failure to act for which both you and Unum or any affiliate of Unum
are jointly responsible; (6) any rights that you may have as a stockholder of
Unum; and (7) facts and circumstances arising after the date hereof.
[Signature Page Follows]




A-4

--------------------------------------------------------------------------------



BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT,
THAT YOU UNDERSTAND IT, THAT YOU HAVE BEEN GIVEN THE OPPORTUNITY TO ASK ANY
QUESTIONS CONCERNING THIS AGREEMENT, AND THAT YOU FREELY, VOLUNTARILY AND
KNOWINGLY ENTER INTO IT.
 
 
 
 
By:
 
 
Name:
[Executive's Name]
 
Title:
[Executive's Title]
 
Date:
[Date]
 
 
 
 
FOR UNUM GROUP:
 
 
 
 
By:
 
 
Name:
[Authorized Signatory]
 
Title:
[Authorized Signatory's Name]
 
Date:
[Date]



A-5